DETAILED ACTION
This Office Action is in response to Applicants Request for Continued Examination received on September 10, 2021.  Claim(s) 1, 3-13, 21-27, and 29-32 is/are currently pending in the instant application.  This application is a 371 of PCT/US2017/014590 which was filed on January 23, 2017 and claims priority to provisional application 62/281,572 filed on January 21, 2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to claims 1 and 21. Claims 14 and 15 are canceled in the response on 09/10/2021.  New claims 29-32 have been added at this time. 

The Examiner notes the petition to revive application for unintentional abandonment filed on 02/26/2021.  A supplemental response including claims and remarks were filed on 09/10/2021.  The petition to revive was approved by the Office on 09/13/2021. 

Allowable Subject Matter
Claims 1, 3-13, and 21-27 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts of record do not disclose or suggest in combination with the additional limitations of the claim “a computer infrastructure communicably coupled to a networked data source selected from a group consisting of a manufacturing process for the medical device, an equipment calibration process for the medical device, a medical device's relationships, federal agency regulatory findings, and third-party databases; 

creating, at the computer infrastructure, a plurality of design control objects for the one or more risk profiles, and the one or more product attributes, the each of the plurality of design control objects is selected from a group consisting of user need, design input, design output, design verification, design validation, design review, and a design history file; 
creating, at the computer infrastructure, a plurality of risk management objects, for the one or more risk profiles, and the one or more product attributes, the each of the plurality of risk management objects is selected from a group consisting of a hazard, a foreseeable event, a hazardous situation, a harm, and a risk management file; 
creating, at the computer infrastructure, a plurality of platform relationships between the each of the plurality of design control objects, and the each of the risk management objects, the plurality of platform relationships being bidirectional and reciprocal; 
creating, at the computer infrastructure, a plurality of customer configured relationships, the plurality of customer configured relationships being bidirectional and reciprocal; 
correlating, at the computer infrastructure, the combination of the each of the plurality of platform relationships, and the each of the plurality of customer configured relationships; 
evaluating, at the computer infrastructure, a plurality of risk management actions for the medical device, and based at least in part on a risk weight for the each of the design control objects and risk management objects;
 compiling, at the computer infrastructure, an output summary format of a quality assurance of the medical device, the output summary format comprising a plurality of visual compilations of the each of the design control objects, the risk management objects, and a risk assessment based on the risk weight for the each of the plurality of platform relationships; 
automatically indicating to a user, via the computer infrastructure, the risk assessment and the each of the plurality of visual compilations when the each of the design control objects and risk management objects are added, changed, or modified; 

controlling, at the computer infrastructure, a change process wherein each of the design control objects, the risk management objects, and a risk assessment based on the risk weight can be changed and creating a workflow associated with assigning permissions, understanding, reviewing and approving changes via electronic signatures; and compiling and controlling, at the computer infrastructure, an immutable audit log of all changes that are made to the plurality of data sources.
Claims 3-13 and 29-32 are also allowed as being dependent on claim 1. 

Regarding claim 21, the prior arts of record do not disclose or suggest in combination with the additional limitations of the claim “ a computer infrastructure configured to receive one or more complaints about the medical device, one or more hazards associated with the medical device, one or more product attributes of the medical device, the each of the one or more product attributes selected from a group consisting of a classification, an intended use, an indications for use, product code, a risk profile, a verification activity, and a validation activity; 
an analysis database configured for inserting, each of the one or more product attributes of the medical device; 
the system configured to create, a plurality of design control objects for the one or more complaints, the one or more hazards, and the one or more product attributes, the each of the plurality of design control objects is selected from a group consisting of user need, design input, design output, design verification, design validation, design review, and a design history file; 
the system configured to create, a plurality of risk management objects; for the one or more complaints, the one or more hazards, and the one or more product attributes, the each of the plurality of risk management objects is selected from a group consisting of a hazard, a foreseeable event, a hazardous situation, a harm, and a risk management file; and 

the system configured to evaluate a plurality of risk management actions for the medical device, the plurality of risk management actions designed to mitigate the one or more complaints or the one or more hazards, and based at least in part on the risk weight for the each of the design control objects and risk management objects;
the system configured to compile an output summary format of a quality assurance of the medical device, the output summary format comprising a plurality of visual compilations of the each of the design control objects, the risk management objects, and a risk assessment based on the risk weight for the each of the plurality of platform relationships; 
the system further configured to compile a graphical output to read, interpret and understand data from different data sources and their relationships to the product development processes including design controls and risk management controls ensuring building of a safe and effective medical device; and 
the system further configured to compile and control an immutable audit log of all changes that are made to the plurality of data sources.”, nor would it have been obvious to one of skill in the art to do so.
Claims 22-27 are also allowed as being dependent on claim 21. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 09/10/2021, with respect to the rejection of claims 14 and 15 have been fully considered and are persuasive.  The claims have been canceled and therefore the rejection of the claims is moot. 

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           September 22, 2021